Citation Nr: 0736735	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-03 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
April 1987 to October 1987 and January 1989 to December 1991.
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for PTSD with an 
initial disability rating of 50 percent and an effective date 
of April 3, 2001.

The veteran appealed this decision to the Board in February 
2003.  In May 2005 the veteran indicated that he wanted to 
reopen his claim for entitlement to an increased rating.  It 
is, however, the April 2002 decision that is presently on 
appeal before the Board.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment, with reduced reliability and 
productivity; and a current GAF score of 65.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2002.  Additionally, the RO notified 
the veteran again in March and June 2005, subsequent to the 
initial adjudication in April 2002.  The RO also provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in July 2006, subsequent to the initial adjudication.  
While the July 2006 notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran psychiatric 
examinations, and obtained medical opinions as to the 
severity of the disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for a PTSD 
disability in April 2002, assigning a 50 percent rating with 
an effective date of April 3, 2001.  In February 2003 the 
veteran appealed this initial rating to the Board, contending 
that he meets the criteria for a 70 percent evaluation as 
shown by the evidence of record.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Given that the April 2002 rating decision represents 
the initial grant of service connection for PTSD, however, 
the Board must consider whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran is currently rated as 50 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsess ional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of  
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain  
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

A May 2001 VA treatment record shows that the veteran was 
receiving ongoing treatment for his PTSD symptoms.  The 
clinician noted that the veteran was appropriately dressed, 
maintained fair eye contact, spoke normally, had an improved 
mood, was somewhat tense, had linear and goal directed 
thought form, and fair insight and judgment.

The record includes brief reports of the patient's frequent 
participation in VA group therapy sessions from 2001 to 2005.  
The content of these reports indicate that the veteran 
occasionally suffered from nightmares, depression, anger, 
anxiety, and found work to be difficult and had interpersonal 
problems with his wife.  A VA mental health professional 
involved in the veteran's group therapy assigned a GAF score 
of 42 to him in May 2002 and a score of 48 in October 2004.

In February 2002 a VA examination was conducted for the claim 
presently on appeal.  The examiner reviewed the veteran's 
claims file and discussed his experiences in the military.  
The examination report shows that the veteran experienced 
disturbing recollections of his Persian Gulf War experiences, 
ongoing nightmares about twice per week that awaken him from 
sleep, night sweats about twice per month, patterns of 
sleeplessness related to increased arousal, feelings of 
detachment from others, a restriction to his range of affect, 
problems with anger and irritability, difficulty 
concentrating and focusing on the task at had, and 
hyperalterness.  A GAF score of 55 was assigned.  

At the time of the February 2002 examination the veteran had 
been married for approximately seven years.  The veteran did 
report having difficulty with individuals at his former 
employer, however he was able to maintain employment for 
several different companies.  The examiner also noted that he 
veteran was casually, but appropriately dressed, and was 
fully oriented with regards to time, place, person, and 
situation, with satisfactory memory and no delusions or 
hallucinations.  The report notes that the veteran also has a 
major depressive disorder linked to his PTSD.  The report 
states that the veteran's emotional detachment, anger, and 
withdrawal have had had a definite adverse impact 
occupationally and a significant negative impact on his 
interpersonal relations, though psychotropic agents and 
counseling were helpful.  Finally the report states that the 
veteran is able to work, but that the above PTSD symptoms 
would likely negatively impact his efficiency.  

In April 2005 the veteran underwent a psychiatric examination 
to assess his PTSD.  The examiner reviewed the veteran's 
claims file and VA medical records.  The examiner found the 
veteran to be moderately groomed, appropriately dressed, and 
overall oriented in all spheres, with no indication of 
psychotic processes.  The report notes that the veteran was 
still married to the same spouse, and that he maintained the 
same job that he had since the February 2002 VA examination.  
The report indicates that the veteran reports having a 
significant increase of irritability since his last VA 
examination, resulting in physical altercations with his 
father-in-law and ongoing marital discord, a fairly brittle 
range of affect, hyperarousal that is indicated by sleep 
disturbances, depression with suicidal and homicidal 
ideation.  These symptoms were found by the examiner to pose 
at least moderately severe to severe difficulties for him in 
occupational endeavors and significantly impacted his social 
relationships.  A GAF score of 45-50 was assigned. 

Finally, an April 2006 VA psychiatric examination report 
shows that the veteran suffered from symptoms including 
irritability, middle insomnia, occasional nightmares, anxiety 
in large crowds, anger control problems, but that he denied 
symptoms consistent with psychosis, clinical depression, 
mania or hypomania, homicidal or suicidal ideas, gestures, or 
attempts.  He had orientation and communication within normal 
limits, and appropriate hygiene, appearance, and behavior.  
The veteran had good concentration and attention, and no 
panic attacks, delusions, or suspiciousness were present.  
Likewise, thought process, judgment, abstract thinking, and 
memory were normal.  Suicidal and homicidal ideation were 
absent.  The examiner found that overall the veteran's 
symptoms and problems had improved over the years and were no 
longer as pronounced.  The veteran was no longer working at 
his former employer due to problems with his right shoulder.  
The examiner found that the veteran was able to establish and 
maintain effective work and social relationships, and did not 
have difficulties performing activities of daily living.  He 
was also found able to maintain effective family role 
functioning, though he had occasional interference with 
recreation or leisurely pursuits because he becomes angry and 
irritable.  The report also noted that at the time the 
veteran was no longer involved in VA group therapy and was 
not taking psychotropic medications.  A GAF score of 65 was 
assigned.

On the whole, the evidence more nearly approximates the 
criteria for a 50 percent, rather than a 70 percent, rating.  
The medical evidence does not demonstrate findings of 
obsessional rituals, illogical speech, near continuous panic 
or depression, spatial disorientation, impaired impulse 
control, and neglect of personal appearance and hygiene, 
which would be indicative of occupational and social 
impairment with deficiencies in most areas.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Suicidal and homicidal ideation 
was reported once in April 2005, but not in April 2006.  In 
addition reported GAF scores ranged between 42 and 65, which 
is representative of no greater than serious symptoms.

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating 
of 100 percent are likewise not met. 

As noted above, the Board must consider whether a "staged" 
rating is appropriate (i.e., different percentage ratings for 
different periods of time).  Fenderson v. West, 12 Vet. App. 
119.  "Staged ratings" are inappropriate in this case because
there is no identifiable period of time since the effective 
date of service connection during which the veteran's PTSD 
warranted a rating higher than 50 percent.  

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). 

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227.  The 
evidence does not show frequent hospitalization or marked 
interference with employment.  The veteran reportedly 
consistently worked until the April 2006 examination, and the 
reason noted in the psychiatric report for his unemployment 
was unrelated to any symptoms of his PTSD.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, there is no basis for further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.



ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


